325 S.W.3d 553 (2010)
James O. RICHARDSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72449.
Missouri Court of Appeals, Western District.
November 30, 2010.
James O. Richardson, Appellant pro-se.
Jamie P. Rasmussen, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.
Prior report: 304 S.W.3d 242.

ORDER
PER CURIAM:
James Richardson appeals from the Circuit Court of Chariton County's denial of his motion to reopen his Rule 29.15 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).